Citation Nr: 1437633	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-14 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to in-service exposure to asbestos, smoke and other hazardous fumes.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Original jurisdiction now resides with the RO in Waco, Texas.

The Veteran testified before the RO in September 2010 and before the undersigned Veterans Law Judge at a Travel Board hearing in March 2011.  Transcripts of both these proceedings have been associated with the claims file.

Following a January 2013 Board decision denying the Veteran's claim, the Secretary of VA and the Veteran's representative filed a Joint Motion for Remand with the Court of Appeals for Veterans Claims (Court).  In the Joint Motion, the parties agreed that the case should be remanded for a new VA examination.  Pursuant to the June 2013 Court Order, the Board will remand the claim for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule the Veteran for a VA examination.

In the Joint Motion for Remand of the Board's January 2013 decision, the parties noted evidence of record that the Veteran was exposed to smoke from firefighting activities and to other toxic fumes such as sulfuric acid during service.  The parties agreed that the July 2012 VA examination was inadequate because the examiner focused solely on asbestos exposure and did not provide an opinion as to any relationship between the Veteran's respiratory condition and in-service smoke or chemical exposure.  Based on this, the parties agreed that VA's duty to assist the Veteran by affording him an adequate examination had not been satisfied.

Pursuant to the Joint Motion for Remand and the Court's Order, the Board will remand the claim to afford the Veteran a medical examination to specifically address whether his current respiratory condition is related to in-service smoke exposure from fighting a forest fire or to other toxic fumes.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Update the claims file with all outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination with a qualified specialist to provide an opinion as to the etiology of his diagnosed respiratory disability/disabilities.  

The examiner should be provided the physical and electronic claims files so as to specifically review this REMAND, the Veteran's medical records, his numerous statements in support of claim and the hearing transcripts from September 2010 before the RO and March 2011 before the Board.

The examiner should perform any necessary tests the Veteran is willing to undergo to solidify his respiratory diagnosis/diagnoses. The examiner should note the Veteran's unwillingness to take tests involving an inhaler given that it makes his heart race.

For each diagnosed respiratory disorder, the examiner should indicate whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disorder had its onset during service or is causally or etiologically a result of exposure to smoke from firefighting activities or to other toxic fumes such as sulfuric acid during service.  

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts specific to this Veteran's claim would be helpful to the Board.

3. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).
4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

